Citation Nr: 1427243	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-27 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board most recently remanded the case for further development in June 2013.  The case has since been returned to the Board for appellate review.  

The Veteran was scheduled for a hearing before the Board in August 2012, but failed to appear for that proceeding.  He was also scheduled for a hearing in March 2013; however, he cancelled that request.  He has not requested that his hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2013).

The Virtual VA electronic claims file does not reveal any additional documents pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that an additional VA examination and medical opinion are needed.  In particular, the October 2013 VA examiner indicated that the Veteran did not have a diagnosed respiratory disorder; however, the record reflects a diagnosis of COPD and chronic airway obstruction during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Additionally, the June 2013 Board remand indicated that the VA examination should include a chest x-ray, yet the October 2013 VA examination report shows that no diagnostic testing, including imaging studies, was performed.  

Moreover, on remand, the AOJ contacted the Naval Sea Systems Command (NAVSEA) in June 2013 and December 2013 in an attempt to verify the Veteran's claimed asbestos exposure; however, it does not appear that a response from NAVSEA is of record, and further development is therefore necessary.

In addition, it appears that the Veteran requested that VA obtain certain private records based on an authorization form dated in July 2013; however, it does not appear that the AOJ attempted to obtain these records.  On remand, the Veteran will have an opportunity to provide a current authorization form.  The Veteran has also indicated that he receives treatment at the Santa Maria VA outpatient clinic, and any pertinent records should be obtained.

Finally, a July 2009 report of general information shows that the Veteran failed to appear for his local hearing with a Decision Review Officer (DRO) the prior day because he erroneously thought the hearing was scheduled for two days later; he requested a new hearing date at that time.  The report shows that the VA employee informed the Veteran that a notification letter would be issued incorporating the information from the telephone call; however, it does not appear that this letter was issued.  In his August 2009 VA Form 9, the Veteran indicated that "[he] tried to reset [his] C&P exam and never heard from VA as to a new one."  At that time, no VA examination had been scheduled.  In light of these circumstances and to afford the Veteran all due consideration, the Board finds that the AOJ should contact the Veteran to clarify whether he still wants a DRO hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to clarify whether he would still like a hearing before a DRO.  The AOJ should respond appropriately to any clarification received from the Veteran.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  It is noted that the July 2013 authorization form (VA Form 21-4142) for Dr. J.O. (initials used to protect privacy) appears to have expired, and the Veteran will need to provide another authorization form if he would like VA to attempt to obtain any additional private treatment records.

The AOJ should also obtain any outstanding and pertinent VA treatment records from the Santa Maria CBOC.

3.  The AOJ should contact NAVSEA regarding the outstanding June 2013 and December 2013 requests for verification of the Veteran's alleged in-service asbestos exposure and document such efforts in the claims file.

It is noted that the Veteran has alleged in-service asbestos exposure from his assignment to the USS C.S. Sperry as a result of his duties as a boatswain's mate and from sleeping in a bunk bed close to an asbestos-lined ceiling.  His service personnel records confirm his service aboard this vessel from June 1956 to January 1959, as well as his military occupational specialty.

All attempts and responses should be documented.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  A chest x-ray should also be obtained.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records and the October 2013 VA pulmonary examination, as well as any VA and private treatment records.

The Veteran has contended that his in-service asbestos exposure contributed to the onset of his current COPD, in addition to his history of smoking.  In particular, he reported that he slept in a bunk bed close to the asbestos-lined ceiling of his Navy ship.  His representative has also indicated that he has exposed to asbestos while performing his duties as a boatswain's mate.  See, e.g., July 2012 representative written statement; February and July 2013 written statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's service treatment records show that he was treated for various disorders during service, including upper respiratory infection, tonsillitis, infectious mononucleosis, common cold, sore throat, and conjunctivitis.  See also March 1957, November 1957, and January 1959 chest x-ray reports.

The examiner should identify any respiratory disorder that has been present during the appeal period.  It should be noted that the Veteran has been documented as having COPD and chronic airway obstruction.

For each disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of any symptomatology or asbestos exposure therein.

In providing this opinion, the examiner is asked to consider and discuss the findings of the Veteran's private provider, Dr. J.O., suggesting that the Veteran's in-service asbestos exposure contributed to his lung disease, as well as any other findings otherwise observed in the claims file.  See, e.g., Dr. J.O. reports from March 2007 (COPD diagnosis), November 2008, and July 2013. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

